October 31, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: Chen, Li-Hsing, President and Chairman Lin, Mu-Chen, Chief Financial Officer Yu, Chien-Yang, Vice President and Director Chen, Kuan-Yu, Secretary and Director Re: San Lotus Holding Inc. Form 10-K for Fiscal Year Ended December 31, 2013 Filed April 7, 2014 File No. 333-176694 Ladies and Gentlemen: We are submitting this letter on behalf of San Lotus Holding Inc. (the " Company ") in response to comments from the staff (the " Staff ") of the Securities and Exchange Commission (the " Commission ") received by electronic mail dated October 29, 2014 relating to the Company's Annual Report on Form 10-K filed with the Commission on April 7, 2014. The numbered paragraphs below correspond to the numbered comments in the Staff's letter and the Staff's comments are presented in bold italics. Form 10-K for Fiscal Year Ended December 31, 2013 Consolidated Balance Sheets, page F-4 1. Please tell us what the $8,635,987 balance in prepaid and other current assets is comprised of, how you accounted for the components, how the valuation of the components was determined, and how you concluded that classification of the amount as a current asset is appropriate. The $8,635,987 is comprised of the following: Pre-paid Expenses: $8,465,833 * Other Receivable: $156,000 Other Current Assets: $14,154 Total : $8,635,987 *The $8,465,833 is comprised of (a) land purchase price of $1,777,591(
